DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-17 are presented for examination.
In view of the Appeal Brief (AB hereinafter) filed on 09/14/2022, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.
To avoid abandonment of the application, Applicant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then Applicant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/KAMINI S SHAH/            Supervisory Patent Examiner, Art Unit 2146                                                                                                                                                                                            
Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. 
Claim 7 recites the limitation "the at least one variation mode" in line(s) 1-2. There is insufficient antecedent basis for this limitation in the claim. While there is an "least one variation mode parameter" anteceding this limitation in claim 6 in line(s) 1-2, there is no "at least one variation mode" anteceding this limitation in the claim. 
Claim 11 recites the limitation "the at least one manufacturing parameter" in line(s) 3. There is insufficient antecedent basis for this limitation in the claim. While there is a "correlating at least one variation mode with manufacturing parameters" anteceding this limitation in the claim in line(s) 1, there is no "at least one manufacturing parameter" anteceding this limitation in the claim. The claim in line(s) 1 reads "manufacturing parameters" are correlated.
Appropriate correction or clarification is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Examiner would like to point out that any reference to specific figures, columns and lines should not be considered limiting in any way, the entire reference is considered to provide disclosure relating to the claimed invention.
Claims 1-3, 6, 8, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhaohui Sun, (Sun hereinafter), U.S. Patent 8131107.
As to claim 1, Sun discloses a method (see col. 1, lines 7-9)… comprising: defining a component design specification (see "specifying at least one defect type and location for the scanned object" in col. 11, lines 23-24); defining at least one variation mode parameter of a component manufacturing process (see "appearance shifts caused due to minor part variations, positioning and attenuation differences due to source and detector gain variations... observed in the radiographic image data" in col. 5, line 60 to col. 6, line 1); constructing (see "generating a statistical model" in col. 4, lines 23-31) a parametric model relating the at least one variation mode parameter to the component design specification; determining an expected output component based on the parametric model (see "determining an expected output component" as "statistical model... captures the normal image-to-image variation of defect-free parts", "statistical model (anomaly detection model) 68 of the scanned object is generated based upon an analysis of the pre-processed defect-free images and… image features in the NDT image data, and… defects in the NDT image data corresponding to the scanned object. The statistical model... captures the normal image-to-image variation of defect-free parts, including the spatial misalignment, image-to-image appearance change, and manufacturing variation within specification… statistical model... represented as a parametric model" in col. 4, lines 53-65) and comparing the expected output component to at least one as-manufactured (see "defects may include, but are not limited to… manufacturing defects present in a scanned object… scanned object may include industrial parts, such as, for example, turbine engine components" in col. 4, lines 27-31) component; and defining the parametric model as accurate in response to the expected output component matching the at least one as-manufactured component within a predefined degree of accuracy (see "as-manufactured component" in "inspection test image" and "predefined degree of accuracy" as "threshold, Qj", "image features from the inspection test image I 60 are extracted and compared with the anomaly detection (statistical) model 68. A defect probability map 122 is derived from the defect recognition step 120 for each defect type, indicating the probability of a particular pixel having a particular defect. Specifically, referring to the definition of the statistical model 68 derived in equation (7)… a pixel is detected to be a defective pixel, by thresholding the defect probability map, if the probability is over the threshold, Qj" in col. 8, lines 38-48). 
Examiner notes that the preamble of claim 1 is not given patentable weight, since it is not necessary for the life, meaning, and vitality of the claim body limitations. 
As to claim 2, Sun discloses modifying the parametric model relating the at least one variation mode parameter to the component design specification and reiterating determining the expected output component based on the parametric model and comparing the expected output component to the at least one as-manufactured component, in response to the expected output component deviating from the at least one as-manufactured component by more than the predefined degree of accuracy (see "reiterating" as "updating", "dynamically updating the anomaly detection model as the image data are acquired" in col. 9, lines 60-61; "statistical model... represented as a parametric model" in col. 4, lines 53-65). 
As to claim 3, Sun discloses wherein the at least one as-manufactured component comprises a plurality of components (see "plurality of components" as "parts", "scanned object may include industrial parts, such as, for example, turbine engine components" in col. 4, lines 29-31; "statistical modeling approach is robust to changes in object part geometry and misalignment of scanned object parts" in col. 10, lines 38-40). 
As to claim 6, Sun discloses wherein the at least one variation mode parameter includes at least one of a shift (see "appearance shifts caused due to minor part variations" in col. 5, lines 60-67), tilt, shrink, bend, and twist. 
As to claim 8, Sun discloses approving a component design by applying (see "as-manufactured component" in "inspection test image" and "predefined degree of accuracy" as "threshold, Qj", "image features from the inspection test image I 60 are extracted and compared with the anomaly detection (statistical) model 68. A defect probability map 122 is derived from the defect recognition step 120 for each defect type, indicating the probability of a particular pixel having a particular defect. Specifically, referring to the definition of the statistical model 68 derived in equation (7)… a pixel is detected to be a defective pixel, by thresholding the defect probability map, if the probability is over the threshold, Qj" in col. 8, lines 38-48) variations to the expected output component (see "Qj represents the probability threshold separating normal from abnormal variations" in col. 8, lines 17-19) and verifying a functional acceptance of the expected output component (see "functional acceptance" as "determining whether the part meets… or… needs", "identifying… defects using the anomaly detection model for the multiple views, and combining the identified defects for the multiple views to make a determination regarding the scanned object… examples… include determining whether the part meets predetermined specifications or whether the part needs to be subjected to rework or scrapped" in col. 10, lines 1-10). 
As to claim 17, Sun discloses wherein the expected output component defines an expected output of a manufacturing process (see "generating a statistical model and identifying defects (anomalies) in NDT image data corresponding to a scanned object… defects may include, but are not limited to… manufacturing defects present in a scanned object… scanned object may include industrial parts, such as, for example, turbine engine components" in col. 4, lines 23-31).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Examiner would like to point out that any reference to specific figures, columns and lines should not be considered limiting in any way, the entire reference is considered to provide disclosure relating to the claimed invention.
Claim 4 is rejected under 35 U.S.C. 103(a) as being unpatentable over Sun as applied to claim 3 above, taken in view of Brandon Frazer, (Frazer hereinafter), U.S. Pre–Grant publication 20190104112.
As to claim 4, while Sun discloses turbine engines and wherein the at least one as-manufactured component comprises a plurality of components, Sun fails to disclose wherein the plurality of components comprises at least 200 components.
Frazer discloses wherein the plurality of components comprises at least 200 components (see "BACKGROUND [0002]… turbine engines are complex machines that include thousands of interrelated components that work together to generate thrust by (generally) sucking air into the engine, compressing the air, aspirating fuel into the compressed air, and igniting the fuel/air mixture" – well known in the art).
Sun and Frazer are analogous art because they are related to turbine engines.
Therefore, it would have been obvious to one of ordinary skill in this art before the effective filing date of the claimed invention to use Frazer with Sun, because Frazer "[0001]… relates to… engine monitoring… to collect engine performance data via sensors and to securely send the engine performance data to trusted external devices", and as a result, Frazer reports that "[0036]… responsive to receiving a communication that the EMD 100 trusts the external device 200, the external device receives an encrypted EMD trust request from the EMD… This enables the external device 200 to determine whether the EMD 100 is a trusted device. To do so, the external device 200 attempts to decrypt the EMD trust request using the external device key… The external device 200 determines whether the EMD trust request was successfully decrypted".

Claims 5, 12, and 13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sun as applied to claim 3 above, taken in view of Joshua Daniel Winn, (Winn hereinafter), U.S. Patent 9916400.
As to claim 5, while Sun discloses wherein the at least one as-manufactured component comprises a plurality of components, Sun fails to disclose wherein the plurality of components comprises a range of 2 to 5 components.
Winn discloses wherein the plurality of components comprises a range of 2 to 5 components (see 3 components as item Nos. 118, 116c, and 116d in FIG. 2B, "features 116 shown in FIG. 2B include solids such as extrudes 116c, 116d, which are applied to geometries 118 of the sketch 116b" in col. 6, line 66 to col. 7, line 1). 
Sun and Winn are analogous art because they are related to component design.
Therefore, it would have been obvious to one of ordinary skill in this art before the effective filing date of the claimed invention to use Winn with Sun, because Winn discloses "collaboration between multiple CAx users, each of the client computers 104 is a user workstation capable of accessing and locally running CAx software and providing a CAx environment… the CAx environment 112 is operable to perform one or more CAx functions including at least one CAx tool, including a computer-aided design (CAD), computer-aided engineering (CAE) and/or computer-aided manufacturing (CAM) tool" (see col. 4, lines 11-19), and as a result, Winn reports that "users provided with a multi-user CAx environment 112 can characterize various aspects of a component design in an efficient manner by sharing or reusing UDOs 120, while remaining synchronized during a multi-user collaborative session" (see col. 8, lines 31-36), wherein '"user defined object" (UDO) refers to… commands or operations that are defined, created or designated by a designer or user of a CAx environment that does not have corresponding predefined function call(s) or functionality in a CAx tool, application programming interface (API), library or instruction set accessible by or otherwise provided with a CAx environment' (see col. 7, lines 54-61).
As to claim 12, Sun discloses… determine an expected output component dimensions of a component design (see "determine an expected output component" as "statistical model... captures the normal image-to-image variation of defect-free parts", "statistical model (anomaly detection model) 68 of the scanned object is generated based upon an analysis of the pre-processed defect-free images and… image features in the NDT image data, and… defects in the NDT image data corresponding to the scanned object. The statistical model... captures the normal image-to-image variation of defect-free parts, including the spatial misalignment, image-to-image appearance change, and manufacturing variation within specification… statistical model... represented as a parametric model" in col. 4, lines 53-65) by defining at least one variation mode parameter (see "specifying at least one defect type and location for the scanned object" in col. 11, lines 23-24) of a component manufacturing process (see "appearance shifts caused due to minor part variations, positioning and attenuation differences due to source and detector gain variations... observed in the radiographic image data" in col. 5, line 60 to col. 6, line 1), constructing a parametric model relating the at least one variation mode parameter to a component design specification, determining an expected output component based on the parametric model (see "statistical model (anomaly detection model) 68 of the scanned object is generated based upon an analysis of the pre-processed defect-free images and… image features in the NDT image data, and… defects in the NDT image data corresponding to the scanned object. The statistical model... captures the normal image-to-image variation of defect-free parts, including the spatial misalignment, image-to-image appearance change, and manufacturing variation within specification… statistical model... represented as a parametric model" in col. 4, lines 53-65) and comparing the expected output component to at least one as-manufactured (see "defects may include, but are not limited to… manufacturing defects present in a scanned object" in col. 4, lines 27-29) component, and defining the parametric model as accurate in response to the expected output component matching the at least one as-manufactured component within a predefined degree of accuracy (see "as-manufactured component" in "inspection test image" and "predefined degree of accuracy" as "threshold, Qj", "image features from the inspection test image I 60 are extracted and compared with the anomaly detection (statistical) model 68. A defect probability map 122 is derived from the defect recognition step 120 for each defect type, indicating the probability of a particular pixel having a particular defect. Specifically, referring to the definition of the statistical model 68 derived in equation (7)… a pixel is detected to be a defective pixel, by thresholding the defect probability map, if the probability is over the threshold, Qj" in col. 8, lines 38-48). 
While Sun discloses constructing a parametric model, Sun fails to disclose a computer aided design (CAx) system comprising an expected component design module configured to.
Winn discloses a computer aided design (CAx) system comprising: an expected component design module configured to (see “FIG. 3 illustrates a CAx package 140 for characterizing a component design… CAx package 140 can be provided by a tangible or non-transitory computer-readable storage medium and installed at one or more of the client computers 104 and/or the host computer… CAx package 140 includes… modules operable to access, store and/or display data corresponding to one or more component designs 114. Each of these modules includes executable software instructions and/or digital or analog hardware circuitry” in col. 8, lines 38-58). 
As to claim 13, Winn discloses wherein the expected component design module is a software module contained within a computer aided design environment (see "CAx environment 112 is based upon, or is integrated or interfaces with, a CAx software tool such as CATIA, Autodesk®, Solidworks®, Autocad®, or the like" in col. 9, lines 57-59). 

Claims 9 and 10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sun as applied to claim 8 above, taken in view of David Leonard Date, (Date hereinafter), U.S. Patent 9704293.
As to claim 9, while Sun discloses applying the variations to the expected output component, Sun fails to disclose generating a best fit shape of the expected output component and mesh morphing a nominal shape to the best fit shape.
Date discloses generating (see "generate… factored displacement shapes, of which the best fitting are picked" in col. 8, lines 14-17) a best fit shape (see "identification of candidate shapes and determination of the linear combination which provides a best fit to the scanned data points can be repeated to converge the aggregated residual error, q, to a value… linear combination of displacement shapes gives a composite displacement shape that is applied to the generic mesh to morph the mesh and thereby generate a customised mesh for the actual component" in col. 10, lines 24-37) of the expected output component and mesh morphing a nominal shape to the best fit shape (see 'mesh coordinates of the mesh can be aligned 30 to that of a measurements scanner so that in a subsequent superposition stage… scan data and mesh are automatically aligned. An alteration or "morph" of the generic (typically 3D and 2nd order geometry-faithful) solid finite element (FE) mesh 20 is sought that causes the surface of the morphed FE solid to approximate to a scanned point cloud that defines a measured surface of an actual component… deformation… by iteratively morphing the generic mesh using only combinations of known smooth displacement shapes. Within the iteration, a dot-product technique can be used to select 70 a "shortlist" of candidate basic displacement shapes that can provide a best fit' in col. 6, lines 52-66). 
Sun and Date are analogous art because they are related to turbine engines design.
Therefore, it would have been obvious to one of ordinary skill in this art before the effective filing date of the claimed invention to use Date with Sun, because Date discloses generating a customised finite element mesh for a component which is an actual example of a nominal component represented by a generic finite element mesh including determining a combination of the displacement shapes which substantially removes the shape variation by reducing or eliminating deviations between scanned data points and their corresponding near data points (see col. 3, lines 14-38), and as a result, Date reports that the combination of displacement shapes can conveniently minimise a residual which is a measure of total deviation between the scanned data points and their corresponding near data points. For example, the residual can be minimised by a least squares analysis (see col. 4, lines 5-9).
As to claim 10, Date discloses performing a structural analysis (see "Finite element analysis (FEA) is widely used to model and solve engineering problems relating to complex systems such as three-dimensional non-linear structural design and analysis" in col. 1, lines 10-13 – well known in the art) of the mesh morphed best fit shape, thereby determining the functional acceptance of the expected output component (see "identification of candidate shapes and determination of the linear combination which provides a best fit to the scanned data points can be repeated to converge the aggregated residual error, q, to a value… linear combination of displacement shapes gives a composite displacement shape that is applied to the generic mesh to morph the mesh and thereby generate a customised mesh for the actual component" in col. 10, lines 24-37). 

Claim 11 is rejected under 35 U.S.C. 103(a) as being unpatentable over Sun as applied to claim 1 above, taken in view of Date and further in view of Dawid Tadeusz Machalica, (Machalica hereinafter), U.S. Patent 11475179.
As to claim 11, while Sun discloses defining at least one variation mode parameter of a component manufacturing process, Sun fails to disclose correlating at least one variation mode with manufacturing parameters, defining an optimized shape using the at least one manufacturing parameter correlated with the at least one variation mode…
Date discloses correlating (see "identification of candidate shapes and determination of the linear combination which provides a best fit to the scanned data points can be repeated to converge the aggregated residual error, q, to a value" in col. 10, lines 24-37) at least one variation mode with manufacturing parameters (see "A typical process for developing and manufacturing a component involves iterative rounds of… CAD) and FEA, until a final design is arrived at that can go into testing or manufacture… mesh can be considered as a generic representation of a nominal component, with actual manufactured examples of the component displaying shape variation relative to that generic mesh" in col. 1, lines 45-55), defining an optimized shape using the at least one manufacturing parameter correlated with the at least one variation mode (see "the linear combination of displacement shapes gives a composite displacement shape that is applied to the generic mesh to morph the mesh and thereby generate a customised mesh for the actual component" in col. 10, lines 24-37)…
Therefore, it would have been obvious to one of ordinary skill in this art before the effective filing date of the claimed invention to use Date with Sun, because Date discloses generating a customised finite element mesh for a component which is an actual example of a nominal component represented by a generic finite element mesh including determining a combination of the displacement shapes which substantially removes the shape variation by reducing or eliminating deviations between scanned data points and their corresponding near data points (see col. 3, lines 14-38), and as a result, Date reports that the combination of displacement shapes can conveniently minimise a residual which is a measure of total deviation between the scanned data points and their corresponding near data points. For example, the residual can be minimised by a least squares analysis (see col. 4, lines 5-9).
While Date discloses correlating at least one variation mode with manufacturing parameters, defining an optimized shape using the at least one manufacturing parameter correlated with the at least one variation mode, Sun and Date fail to disclose adjusting at least one manufacturing process parameter of a manufacturing process, thereby reducing an occurrence of the at least one variation mode in resultant components.
Machalica discloses adjusting at least one manufacturing process parameter (see “CAx system… provide for manufacturing processes 18 that may include manufacturing automation support” in col. 7, lines 28-42) of a manufacturing process (see “machine that may incorporate… parts manufactured and tracked by the processes… via the CAx system 10” in col. 10, lines 22-28), thereby reducing an occurrence of the at least one variation mode in resultant components (see “uniformity of all substantially similar models is achieved, which may enhance the consistency in manufacturing part and assemblies developed to have similar attributes” in col. 15, lines 37-48).
Sun, Date, and Machalica are analogous art because they are related to turbine engines design.
Therefore, it would have been obvious to one of ordinary skill in this art before the effective filing date of the claimed invention to use Machalica with Sun and Date, because Machalica discloses that an "engineer may manually assign attributes to a part or assembly… As such, a portion of the attributes may be deficient because the part or assembly may be assigned incorrect attribute, which may affect the manufacturing, verification, validation, tracking of the part or assembly, and so forth. Since a rendering of a part or assembly may include these PMI objects and/or attributes and be used as manufacturing instructions, inaccuracies with regard to the attributes or PMI objects may lead to manufacturing issues, such as an inaccurately manufactured portions of the part or assembly. Manually labeling a part with PMI objects may be a time consuming process, give rise to human error, and be less efficient than if the process of labeling a part with PMI objects (e.g., or assigning a part with PMI objects) were otherwise automated" (see col. 5, lines 7-37), and as a result, Machalica reports that "to increase efficiency and/or prevent the inaccuracies that reference models that include associated attributes and have may otherwise result from having an engineer manually label a drawing with suitable PMI objects or manually specify attributes of a part or assembly… systems and methods for automatically assigning attributes to a model (of a part or assembly) and/or automatically assigning PMI objects to a model without dependency on human subjectivity. In this manner… help transform a traditionally subjective process of assigning PMI objects and/or attributes, traditionally performed by humans, into a mathematically automated process that executable via a process-based device" (see col. 5, lines 38-49).

Claims 14-16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sun taken in view of Winn as applied to claim 12 above, and further in view of Date.
As to claim 14, while Winn discloses a functional acceptance (see “first multi-user CAx environment is configured to execute a first function set in a single user mode and a second function set in a multi-user mode… to characterize the component design” in col. 1, lines 49-55) module configured to (see “CAx package 140 includes… modules operable to access, store and/or display data corresponding to one or more component designs 114. Each of these modules includes executable software instructions and/or digital or analog hardware circuitry” in col. 8, lines 38-58), Sun and Winn fail to disclose verify a functional acceptance of an expected output component by mesh morphing a nominal shape.
Date discloses verify a functional acceptance of an expected output component by mesh morphing a nominal shape (see 'mesh coordinates of the mesh can be aligned 30 to that of a measurements scanner so that in a subsequent superposition stage… scan data and mesh are automatically aligned. An alteration or "morph" of the generic (typically 3D and 2nd order geometry-faithful) solid… FE) mesh 20 is sought that causes the surface of the morphed FE solid to approximate to a scanned point cloud that defines a measured surface of an actual component… deformation… by iteratively morphing the generic mesh using only combinations of known smooth displacement shapes. Within the iteration, a dot-product technique can be used to select 70 a "shortlist" of candidate basic displacement shapes that can provide a best fit' in col. 6, lines 52-66) to a best fit shape (see "identification of candidate shapes and determination of the linear combination which provides a best fit to the scanned data points can be repeated to converge the aggregated residual error, q, to a value… linear combination of displacement shapes gives a composite displacement shape that is applied to the generic mesh to morph the mesh and thereby generate a customised mesh for the actual component" in col. 10, lines 24-37).
Sun, Winn, and Date are analogous art because they are related to component design.
Therefore, it would have been obvious to one of ordinary skill in this art before the effective filing date of the claimed invention to use Date with Sun and Winn, because Date discloses generating a customised finite element mesh for a component which is an actual example of a nominal component represented by a generic finite element mesh including determining a combination of the displacement shapes which substantially removes the shape variation by reducing or eliminating deviations between scanned data points and their corresponding near data points (see col. 3, lines 14-38), and as a result, Date reports that the combination of displacement shapes can conveniently minimise a residual which is a measure of total deviation between the scanned data points and their corresponding near data points. For example, the residual can be minimised by a least squares analysis (see col. 4, lines 5-9).
As to claim 15, Date discloses wherein verifying the functional acceptance comprises performing a structural analysis (see "FEA) is widely used to model and solve engineering problems relating to complex systems such as three-dimensional non-linear structural design and analysis" in col. 1, lines 10-13 – well known in the art) of the mesh morphed best fit shape (see "identification of candidate shapes and determination of the linear combination which provides a best fit to the scanned data points can be repeated to converge the aggregated residual error, q, to a value… linear combination of displacement shapes gives a composite displacement shape that is applied to the generic mesh to morph the mesh and thereby generate a customised mesh for the actual component" in col. 10, lines 24-37).
As to claim 16, Date discloses performing a structural analysis of the un-morphed best fit shape (see "FEA… used to model and solve engineering problems relating to complex systems such as three-dimensional non-linear structural design and analysis" in col. 1, lines 10-13 – well known in the art), thereby determining the functional acceptance of an expected output component (see "identification of candidate shapes and determination of the linear combination which provides a best fit to the scanned data points can be repeated to converge the aggregated residual error, q, to a value… linear combination of displacement shapes gives a composite displacement shape that is applied to the generic mesh to morph the mesh and thereby generate a customised mesh for the actual component" in col. 10, lines 24-37).

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if rewritten or amended to overcome the objection set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: 
none of the prior art of record either alone or in combination disclose
claim 7, "… wherein the at least one variation mode includes each of shift, tilt, shrink, bend, and twist",
in combination with the remaining steps, elements, and features of the claimed invention. Also, there is no motivation to combine none of these references to meet these limitations. It is for these reasons that Applicant's invention defines over the prior art of record. 
As allowable subject matter has been indicated, Applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with. See 37 CFR 1.111(b) and MPEP § 707.07(a).

Response to Arguments
Regarding the rejections under 103, Applicant argues, (see page 4, 3rd paragraph to page 8, next to last paragraph):
‘… Even if the references were analogous art, and the examiner had provided sufficient explanation as to what the allegedly obvious combination entails, the proposed combination would not have been obvious at least because the proposed combination would change the fundamental principle of operation of the base reference and would render the base reference unsuitable for its intended purpose…’ 

Examiner's response: Applicant's argument is not persuasive, because the preamble of claim 1 is not given patentable weight, since it is not necessary for the life, meaning, and vitality of the claim body limitations. The "component design model" is dangling in both the claimed invention and the application description. It is unclear how the "component design model" is related to any other claimed limitations. The "component design model" appears three times in the application description: the abstract, the brief summary of invention, and the preamble of claim 1. Both, the abstract and the brief summary of invention are verbatim copies of original claim 1. See 102 rejection above.

Applicant further argues, (see page 8, 4th paragraph):
‘… claim 1 requires defining at least one variation mode parameter of a component manufacturing process and constructing a parametric model relating the at least one variation mode parameter to the component design specification... Sun does not utilize the component design specification at all. Sun compares the image taken of the object to reference images of other objects that are fault free and determines the presence of flaws based on variations in the images. As such, Sun cannot render obvious relating the at least one variation mode parameter to the component design specification…’
Claim 1 current rejection of the limitations in question reads:
Sun discloses… defining a component design specification (see "specifying at least one defect type and location for the scanned object" in col. 11, lines 23-24); defining at least one variation mode parameter of a component manufacturing process (see "appearance shifts caused due to minor part variations, positioning and attenuation differences due to source and detector gain variations... observed in the radiographic image data" in col. 5, line 60 to col. 6, line 1); constructing (see "generating a statistical model" in col. 4, lines 23-31) a parametric model relating the at least one variation mode parameter to the component design specification; determining an expected output component based on the parametric model (see "determining an expected output component" as "statistical model... captures the normal image-to-image variation of defect-free parts", "statistical model (anomaly detection model) 68 of the scanned object is generated based upon an analysis of the pre-processed defect-free images and… image features in the NDT image data, and… defects in the NDT image data corresponding to the scanned object. The statistical model... captures the normal image-to-image variation of defect-free parts, including the spatial misalignment, image-to-image appearance change, and manufacturing variation within specification… statistical model... represented as a parametric model" in col. 4, lines 53-65).

Examiner's response: Applicant's argument is not persuasive, because contrary to Applicant's argument, Sun's statistical model (anomaly detection model) of the scanned object is generated based upon defects in the NDT image data corresponding to the scanned object (component design specification). Sun's statistical model captures manufacturing variation within specification.

Applicant further argues, (see page 8, last paragraph):
‘… Claim 1 also requires "determining an expected output component based on the parametric model"… The statistical modeling of Sun is not related to predicting an output of a manufacturing process and cannot determine an expected output component. The statistical model is based on an analysis of the pre-processed defect-free images and the images of the scanned object. The output of the statistical model is a likelihood that the scanned object includes a defect, not an expected output component of a manufacturing process…’

Examiner's response: Applicant's argument is not persuasive, because Applicant's arguments are more specific than the claims language. In other words, Examiner does not see these argued features expressed in claim 1 "predicting an output of a manufacturing process" or "an expected output component of a manufacturing process". Examiner is not allowed to bring limitations set forth in the description into the claims. Although a claim should be interpreted in light of the Specification disclosure, it is generally considered improper to read limitations contained in the Specification into the claims. See In re Van Geuns (Van Geuns hereinafter), 988 F.2d 1181, 26 USPQ2d 7 Fed. Cir. 1993, In re Prater (Prater hereinafter), 415 F.2d 1393, 162 USPQ 541 (CCPA 1969), and In re Winkhaus (Winkhaus hereinafter), 527 F.2d 637, 188 USPQ 129 (CCPA 1975), which discuss the premise that one cannot rely on the Specification to impart limitations to the claim that are not recited in the claim.

Applicant further argues, (see page 9, 1st to 4th paragraph):
‘… with regards to claim 2… the claimed reiteration is performed "in response to the expected output component deviating from the at least one as-manufactured component by more than the predefined degree of accuracy". Sun cannot possibly render this feature obvious because Sun does not have an "expected output component". A process for analyzing actual physical objects cannot have an "expected output component" because it is analyzing an actual component that already exists, not an expected component that has not been constructed yet…’

The application description reads (emphasis added):
'[0041] Once the parametric model has been constructed, the process 200 generates an expected output component based on the selected input variations in a "Predict Output Variations" step 230. This output is dependent on the selected input variations, and is determined by the parametric model. By way of example, the selected input variations can include a translation variation and a rotation. Specific variation values are applied to the parametric model, which predicts the resulting output(s).
[0042] Once the expected component dimensions have been determined, the expected component dimensions are compared to one or more sample components manufactured using the defined process parameters in a "Compare Output to Sample" step 240… 
[0043] When the output expected component dimensions from the parametric model are within a certain degree of accuracy to the sample set, the process 200 determines that the model is accurate and outputs the parametric model in an "Output Accurate Model" step 250. In some examples, the model is confirmed accurate when every measured point of the sample set is within 1 % of the expected value… 
[0045] Once an accurate parametric model has been generated, the accurate model can be used to produce the variations of an output component, based on the input parameters of the component. These variations can be used within existing optimization algorithms…'

Examiner's response: Applicant's argument is not persuasive, because contrary to Applicant's argument, Sun does have an "expected output component". Sun discloses "statistical model... represented as a parametric model" (see col. 4, lines 53-65).

Applicant further argues, (see page 9, 5th paragraph to page 11, next to last paragraph):
‘… with regards to the specifically claimed features of claim 3 and 5, the claims define that the at least one as-manufactured component comprises a plurality of components. This definition requires "comparing the expected output component to a plurality of as-manufactured components" as part of the claimed method…’

Examiner's response: Applicant's argument is not persuasive, because claim 3 and 5 are mute about "comparing the expected output component to a plurality of as-manufactured components, as argued. Claim 3 merely reads "wherein the at least one as-manufactured component comprises a plurality of components" and claim 5 merely reads wherein the plurality of components comprises a range of 2 to 5 components. 
As pointed out by Examiner mappings (emphasis added): 'As to claim 3, Sun discloses wherein the at least one as-manufactured component comprises a plurality of components (see "plurality of components" as "parts", "scanned object may include industrial parts, such as, for example, turbine engine components" in col. 4, lines 29-31; "statistical modeling approach is robust to changes in object part geometry and misalignment of scanned object parts" in col. 10, lines 38-40)'. Sun's scanned object comprises a plurality of components, i.e. "parts".

Applicant further argues, (see page 11, last paragraph to page 12, 3rd paragraph):
‘… with regards to… claim 6… Shift, as explained at paragraph 38 of the present application, refers to the component shifting from a nominal (designed) position during the manufacturing process. The appearance shift referred to by Sun is in reference to changes in appearance of the object relative to the reference object. While the same word is used, one of ordinary skill in the art would not consider the appearance shift described in Sun and the shift in the claimed feature to be the same…’

Examiner's response: Applicant's argument is not persuasive, because Examiner does not see these argued features expressed in claim 6 "paragraph 38 of the present application". Examiner is not allowed to bring limitations set forth in the description into the claims. Although a claim should be interpreted in light of the Specification disclosure, it is generally considered improper to read limitations contained in the Specification into the claims. See In re Van Geuns, In re Praterm, and In re Winkhaus, which discuss the premise that one cannot rely on the Specification to impart limitations to the claim that are not recited in the claim.

Applicant further argues, (see page 12, last paragraph to page 13, first paragraph):
‘Claims 9, 10, 11 and 14-16… Appellant reiterates that the base reference of Sun does not generate an expected component output at all, and the assertions in support of the rejections do not address this deficiency…’
Examiner's response: Applicant's argument is not persuasive, because contrary to Applicant's argument, Sun does generate an "expected output component". Sun discloses "generating a statistical model" (see col. 4, lines 23-31) and "statistical model... represented as a parametric model" (see col. 4, lines 53-65).

Conclusion
Examiner would like to point out that any reference to specific figures, columns and lines should not be considered limiting in any way, the entire reference is considered to provide disclosure relating to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Juan C. Ochoa whose telephone number is (571) 272-2625. The examiner can normally be reached 9:30AM – 7:00 PM on Mondays, Tuesdays, Thursdays, and Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on (571) 272-2279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KAMINI S SHAH/Supervisory Patent Examiner, Art Unit 2146                                 
                                                                                                                                                                       /JUAN C OCHOA/		12/6/2022Primary Examiner, Art Unit 2146